                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY



 JAMES RICONDA,

                    Plaintiff,                   Civ. No. 19-1111 (KM)

                    v.                                  OPINION

 US FOODS, INC., et al.,

                    Defendants.



KEVIN MCNULTY, U.S.D.J.:
      This is a state-court case, removed on the basis of the court’s diversity
jurisdiction. The plaintiff has moved to remand it to state court, asserting that
defendant’s notice of removal is untimely. For the reasons stated herein, the
motion to remand is denied.
      There is a recurring issue in this Court with respect to the $75,000
jurisdictional amount-in-controversy requirement, see 28 U.S.C.      §   1332(a), in
cases removed from the New Jersey state courts. That issue stems from a the
nile of New Jersey civil practice that a complaint for unliquidated damages
shall not state a dollar amount of the damages sought. See N.J. Ct. 1?. 4:5-2.
The Jurisdiction and Venue Clarification Act of 2011 provided some much-
needed clarity as to the removability of such cases. See 28 U.S.C.   §
1332(c) (2) (A)(ii). The lack of a damages figure in the complaint, however, may
continue to inject uncertainty as to the running of the 30-day deadline to
remove. In such cases, the better practice in New Jersey may be to immediately
serve a request for a statement of damages, see N.J. Ct. R. 4:5-2, and thereby
avoid unnecessary motion practice.




                                         1
                                    I.    BACKGROUND
          The plaintiff, James Riconda, was formerly employed by defendant US
Foods, Inc. The complaint alleges that Mr. Riconda left work and went to the
emergency room with flu-like symptoms in the early morning hours of July 6,
2017. The hospital sent him home, and on July 9, 2017, he was back at work.
Later in July 2017, he was fired. The firing, he claims, was discriminatory.
          On June 20, 2018, Mr. Riconda filed a complaint in the Superior Court of
New Jersey, Middlesex County, Law Division. His complaint asserted four
state-law causes of action, plus a federal-law claim under the Family Medical
Leave Act (“FMLA”).’ Within 30 days of service, on July 31, 2018, the defendant
timely removed the case to federal court.2 That notice of removal was based on
the presence of a federal question, i.e., the FMLA claim, but did not address
any alternative theory of removal based on diversity jurisdiction.3 Within a few
weeks, the defendant moved to dismiss on the basis (inter cilia) that the
complaint failed to state a federal claim under the FMLA. On December 20,


 1        The counts of the complaint are as follows:
          Count 1 Disability discrimination (New Jersey Law Against Discrimination
                  (“NJLAD”)
          Count 2 Perception-of-disability discrimination (NJLAD)
          Count 3 Failure to accommodate (unspecified)
          Count 4 Interference with rights under the federal FMLA
          Count 5 Request for equitable relief (citing “New Jersey law”)
       In addition to US Foods, Inc., the caption names John Doe defendants. These
seem to be pro fonna allegations, as the John Does are not otherwise described.
 2     (1) The notice of removal of a civil action or proceeding shall be filed within 30
       days after the receipt by the defendant, through service or otherwise, of a copy
       of the initial pleading setting forth the claim for relief upon which such action
       or proceeding is based, or within 30 days after the service of summons upon
       the defendant if such initial pleading has then been filed in court and is not
       required to be served on the defendant, whichever period is shorter.
            § 1446(b)(l).
     28 U.S.C.
       See 28 U.S.C. § 1441(a) (providing for removal of state-court case over which
federal district court would have original jurisdiction); 28 U.S.C. § 1331 (original
federal-question jurisdiction of district courts).


                                              2
2018, I granted the defendant’s motion to dismiss, declined to exercise
supplemental jurisdiction over the state-law claims, and remanded the matter
(now a pure state-law case) to state court. See Riconda v. U.S. Foods, Civ. No.
18-12238, 2018 U.S. Dist. LEXIS 216231 (D.N.J. Dec. 20, 2018).
       On January 25, 2019, the defendant filed a second Notice of Removal to
this Court. (DE 1) This second Notice of Removal was assigned the new civil
number in the caption above, but it relates to the same state-court complaint.
This time, the defendant bases its notice of removal on this Court’s diversity
jurisdiction, which requires that the parties be citizens of separate states and
that the amount in controversy exceed $75,000. See 28 U.S.C.             § 1332(a).4
      The second Notice of Removal states that James Riconda is a citizen of
the State of New Jersey. It states that the defendant, US Foods, Inc., is a
citizen of the State of Delaware. At any rate, US Foods is not a citizen of the
State of New Jersey; it is incorporated under the laws of Delaware and has its
principal place of business in the State of Illinois.5
      That leaves the $75,000 amount-in-controversy requirement. This state-
court complaint, as per New Jersey civil practice, does not specify the dollar
amount of damages sought. See N.J. Ct. R. 4:5-2 (“If unliquidated money



      (a) The district courts shall have original jurisdiction of all civil actions where
      the matter in controversy exceeds the sum or value of $75,000, exclusive of
      interest and costs, and is between—
          (1) citizens of different States   .




28 U.S.C. § 1332(a). See also McCann v. Newman Irrevocable Trust, 458 F.3d 281, 286
(3d Cir. 2006) (“Federal district courts are vested with original jurisdiction over civil
actions where the matter in controversy exceeds the sum or value of $75,000 and is
between ‘citizens of different States.’ 28 U.S.C. § 1332(a)(1).”)
      The introductory paragraph of the notice of removal cites 28 U.S.C. § 1331, but
the body of the notice cites 28 U.S.C. § 1332(a), and that is obviously what was
intended.
        The citizenship of an individual equates to that person’s domicile. Krasnov v.
Dinan, 465 F.2d 1298 (3d Cir. 1972). “(c) For purposes of this section and section
1441 of this title —(1) a corporation shall be deemed to be a citizen of every State and
foreign state by which it has been incorporated and of the State or foreign state where
it has its principal place of business    28 U.S.C. § 1332(c)(1).


                                                 3
damages are claimed in any court      ...   the pleading shall demand damages
generally without specifying the amount.”). Instead, the ad damnum language
of the complaint describes the damages sought only by category: (1)
compensatory damages, (2) punitive damages, (3) front and back pay, (4)
equitable reinstatement, and (5) attorneys’ fees.
       The second Notice of Removal states that the defendant requested a
statement of the damages sought under N.J. Ct. R. 4:52.6 On January 7,
2019, the plaintiff responded with a Statement of Damages and settlement
demand in excess of the jurisdictional amount of $75,000. (DE 8-1.)
       That Statement calculates lost wages of $35,000 (using the plaintiffs
salary of $1350 per week) for the five or six months that the plaintiff remained
unemployed. (Net of wages for substitute employment obtained in December
2017, the Statement calculates lost wages currently in excess of $50,000, and
“ongoing.”) It alludes to emotional distress and similar damages arising from
the plaintiffs unemployment and other factors, such as an enforced separation
from his spouse. It cites allegedly comparable recent New Jersey cases
upholding jury awards of emotional distress damages that ranged from
$250,000 to $800,000. The Statement also points generally to the complaint’s
demand for punitive damages, alludes to the culpable participation of upper
management in the firing, and states that punitive damages would likely not be
covered by insurance.
                               II.    ISSUE PRESENTED
       The facts alleged in the second Notice of Removal seem to be largely
undisputed. The plaintiff does not claim that diversity jurisdiction is lacking.
Rather, he moves to remand the case because the second Notice of Removal
was filed untimely under 28 U.S.C.      §   1446(b)(1).


6         .
             Upon service of a written request by another party, the party filing the
              .


       pleading shall within 5 days after service thereof furnish the requesting party
       with a written statement of the amount of damages claimed, which statement
       shall not be filed except on court order.
N.J. Ct. R. 4:5-2.


                                             4
      The second Notice of Removal was not, of course, filed “within 30 days
after the receipt by the defendant, through service or otherwise, of a copy of the
initial pleading.” Id. Service of the complaint occurred on July 2, 2018, and the
second Notice of Removal was filed on January 25, 2019.
      The defendant contends, however, that this second Notice of Removal
was filed “within 30 days after receipt by Defendants       ...   of a copy of an
amended pleading, motion, order or other paper from which it may be first
ascertained that the case is one which is or has become removable.” 28 U.s.c.
§ 1446(b)(3).7
      Defendant claims that it could not have known that the complaint
sought damages in excess of $75,000. It first learned of that fact, it says, on
January 7, 2019, when the plaintiff, in response to the defendant’s Rule 4:5-2
request, furnished a Statement of Damages in excess of $75,000. This
Statement of Damages, in the defendant’s view, was “an amended pleading,
motion, order or other paper from which it may first be ascertained that the
case is one which is or has become removable,” which started the running of
the 30-day deadline to remove. 28 U.S.C.       § 1446(b).
      The plaintiff demurs, arguing that the Statement of Damages was not
required in order for the defendant to have ascertained that the complaint
demanded damages in excess of $75,000. Rather, says the plaintiff, the




7     (3) Except as provided in subsection (c), if the case stated by the initial
      pleading is not removable, a notice of removal may be filed within thirty
      days after receipt by the defendant, through service or otherwise, of a
      copy of an amended pleading, motion, order or other paper from which it
      may first be ascertained that the case is one which is or has become
      removable.
28 U.S.C. § 1446(b)(3). Interestingly, the original complaint here was not one that was
literally “not removable”; it was removable on the basis of the presence of a federal
question, although I later remanded on discretionary grounds. I interpret the statute
to cover a case in which a second jurisdictional basis for removal was not apparent,
but later became so.


                                           5
complaint itself adequately informed the defendant that the amount in
controversy exceeded $75,000.8
       If it was only the Statement of Damages that first placed the defendant
on sufficient notice that the amount in controversy exceeded $75,000, then the
deadline did not begin running until the Statement was served on January 7,
2019. The filing of the second Notice of Removal on January 25, 2019, then,
would have been timely. See 28 U.S.C.       §    1446(b)(1) (quoted at n.2, supra).
Because the plaintiff claims that the complaint itself notified the defendant of
the jurisdictional amount, the question may be framed more helpfully in this
way; Did the complaint give the defendant a sufficient basis to believe that
more than $75,000 was in controversy, and thereby trigger the running of the
30-day deadline to remove the case on diversity grounds?
                                  III.   DISCUSSION
       It is well-settled that the removal statutes, and 28 U.S.C.       §   1441 in
particular, are strictly construed against removal:
      As [28 U.S.C.] § 144 1(a)’s language indicates, removal under that
      section is proper only if the federal district court would have had
      original jurisdiction if the case was filed in federal court. This
      jurisdictional prerequisite to removal is an absolute, non-waivable
      requirement. See Alibritton Communications Co. v. NLRB, 766 F.2d
      812, 820 (3d Cir. 1985), cert. denied, 474 U.S. 1081, 106 S. Ct.
      850, 88 L. Ed. 2d si (1986). “Because lack of jurisdiction would
      make any decree in the case void and the continuation of the
      litigation in federal court futile, the removal statute should be
      strictly construed and all doubts resolved in favor of remand.”
      Abets v. State Farm Fire & Cas. Co., 770 F.2d 26, 29 (3d Cir. 1985)
      (citations omitted). If there is any doubt as to the propriety of
      removal, that case should not be removed to federal court. See
      Boyer u. Snap-On Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990),


8        Compared to the typical jurisdictional motion, then, the positions of the parties
here are reversed. The plaintiff (although he wishes to stay out of federal court) is
claiming that the complaint sought more than the jurisdictional amount; the
defendant (who wishes to be in federal court) is claiming that, at least at the time of
filing, the complaint sought less, or that the amount could not be determined. A
certain amount of gamesmanship, then, is going on.


                                             6
       cert. denied, 498 U.S. 1085, 111 S. Ct. 959, 112 L. Ed. 2d 1046
       (1991); Abels, 770 F.2d at 29.

Brown v. Francis, 75 F,3d 860, 865 (3d Cir. 1996). See also Shamrock Oil & Gas
Corp. v. Sheets, 313 U.S. 100, 108-09 (1941); Samuel—Bassett a KM Motors
Am., Inc., 357 F.3d 392, 396 (3d Cir. 2004). When the plaintiff has moved to
remand, the burden of establishing the propriety of removal and the existence
of federal jurisdiction falls upon the removing party. Boyer 913 F.2d at 111;
Frederico a Home Depot, 507 F.3d 188, 193 (3d Cir. 2007).
      At issue here is the $75,000 amount-in-controversy requirement of
diversity jurisdiction. The showing required to invoke the court’s jurisdiction
has not traditionally been a particularly high one. Where it appears that the
plaintiff is demanding in excess of $75,000, that will be treated as the amount
in controversy, unless it “appears to a legal certainty that the plaintiff cannot
recover the jurisdictional amount.” Frederico, 507 F.3d at 197 (citing St. Paul
Mercunj Indemnity Co. a Red Cab Co., 303 U.S. 283 (1938)); Kabana a C.A.R.S.
Prot. Plus, Inc., No. CV 15-7177 (SRC), 2015 WL 9308256, at *1_2 (D.N.J. Dec.
22, 2015). The amount in controversy may include not only claims for
compensatory damages, but also non-frivolous claims for attorney’s fees and
punitive damages.9
      The question here, however, is not removability or the existence of federal
jurisdiction per se; it involves the timeliness of the Notice. Those issues are
related, but distinct. Whether or not the complaint contains a damages figure,
a defendant always may file a notice of removal containing a good faith
assertion that the amount in controversy exceeds $75,000, and may persuade


9      See Golden R Golden, 382 F.3d 348, 355 (3d Cir. 2004) (jurisdictional amount
includes claim for unspecified amount of punitive damages, as long as the claim is not
“patently frivolous and without foundation” in the sense that punitive damages would
be unavailable as a matter of state substantive law. ); Suber v. Chrysler Corp., 104
F.3d 578, 585 (3d Cir. 1997) (“Moreover, in calculating the amount in controversy, we
must consider potential attorneys’ fees.”); Zanger u. Bank of Am., Nil., Civ. No. 0-2480,
2010 WL 3910142, at *1 (D.N.J. Oct. 1, 2010) (Kugler, J.) (denying motion to remand
where complaint sought $16,000 in compensatory damages, but also made a
nonfrivolous claims for an unspecified amount of punitive damages).


                                            7
the court by a preponderance of the evidence that this is so.10 The question
here, however, is one of timing: What quantum of information about the
amount in controversy must the defendant possess in order to start the
running of the 30-day period beyond which the defendant may not file a notice
of removal, even if federal jurisdiction is present? In short, to say that a timely-
removed case could survive a motion to remand is different from saying that
the defendant’s right to file a notice of removal began to waste at the uncertain
point when the defendant could infer that the plaintiff was seeking at least
$75,000.
       “New Jersey District Court judges have applied two approaches in
resolving matters such as the present one.” Worldwide Exec. Job Search Sols.,
LLC v. N. Bridge Grp., No. 17-cv-1907-PGS, 2017 WL 5762392, at *2 (D.N.J.
Nov. 27, 2017). We may call these the “bright-line” approach and the
“subjective-inquiry” approach.
       Under the first, bright-line approach, “if a Complaint does not plead
specific damages, and does not otherwise make clear that the amount in
controversy exceeds $75,000, the 30-day clock for removal does not begin to
run until the defendant receives a document that clearly states the amount in
controversy is more than $75,000.” Worldwide Exec. Job Search Sols., 2017 WL
5762392 at *2 (citing Vartanian v. Terzian, 960 F. Supp. 58, 6 1-62 (D.N.J.
1999)). In such a case, “the relevant test is not what the defendants
purportedly knew [with respect to the amount in controversy], but what [the
pleadings or other documents] said.’” Foster v. Mut. Fire, Marine & Inland Ins.
Co., 968 F.2d 48, 54 (3d Cir. 1993), overruled on other grounds, SikHca v.
Nationwide Ins. Co., 416 F.3d 214 (3d Cir. 2005). As the Third Circuit has



10     See 28 U.S.C. § 1332(c)(2)(A)(ii). That partial statutory fix for the problem of a
complaint that does not specify an amount of damages was enacted by the
Jurisdiction and Venue Clarification Act (“JVCA”), which was signed into law in 2011.
JVCA § 103, Pub. L. No. 112-63 (Dec. 7, 2011). The 30-day deadline, however, serves
separate purposes, and its expiration may bar removal even if a case is otherwise
removable.


                                            8
recognized, a majority of the Circuits have adopted some version of that bright-
line rule:
       [T]he 30-day removal clock does not begin to run until the
       defendant receives a pleading or other paper that affirmatively and
       unambiguously reveals that the predicates for removal are present.
       Every circuit that has addressed the question of removal timing
       has applied § 1446(b) literally and adopted some form of a bright-
       line rule that limits the court’s inquiry to the clock-triggering
       pleading or other paper and, with respect to the jurisdictional
       amount in particular, requires a specffic, unequivocal statement
       from the plaintiff regarding the damages sought.

Judon v. Travelers Prop. Cas. Co. of Am., 773 F.3d 495, 509 n.13 (3d Cir. 2014)
(emphasis added) (quoting Walker z’. Trailer Transit, Inc., 727 F.3d 819, 824
(7th Cir. 2013) (citing cases from Second, Fourth, Fifth, Eighth, Ninth, and
Tenth Circuits)); see also Romulus v. CVS Pharmacy, Inc., 770 F.3d 67, 78 (1st
Cir. 2014) (holding that email correspondence from plaintiff to defendant,
based on discovery produced by defendant, was “other paper” that provided
basis for removal). That bright-line rule, however, has not been explicitly
adopted by the Third Circuit, which has left the question open. See Judon, 773
F.3d at 509 n. 13 (“We are not squarely presented with this question.
Resolution of this question must await an appropriate case.”).
       Judge Rodriguez of this Court has recognized the quandary created by
the bright-line rule in a jurisdiction such as New Jersey. He would place the
burden of resolving that quandary on the plaintiff:
       The Third Circuit’s requirement that the initial pleading inform the
       defendant to a “substantial degree of specificity” that the basis for
       federal jurisdiction exists such that removal would be proper is at
       odds with the New Jersey Court Rule’s requirement that pleadings
       not specify a dollar amount for unliquidated damages. To resolve
       this tension, we interpret the Third Circuit’s “substantial degree of
       specificity” requirement to mean that the thirty-day removal period
       does not run from the defendant’s receipt of the initial pleading
       unless the plaintiff has specifically alleged in the initial pleading
       that the damages sought are in excess of the minimum federal
       jurisdictional amount. In other words, we hold that, where the



                                         9
      plaintiff does not or cannot plead damages in a specific dollar
      amount but wishes the thirty-day period to run from the
      defendant’s receipt of the initial pleading, the plaintiff must place
      in the initial pleading a specific allegation that damages exceed the
      minimum federal jurisdictional amount.11

Vartanian, 960 F. Supp. at 6 1-62. By making such an allegation, the plaintiff
may put the ball in the defendant’s court; without it, however, the deadline
may not start running until some clearer statement of damages is furnished.’2
      Under the second, subjective-inquiry approach, the court will consider
whether, although the complaint does not quantify damages, the defendant
“can reasonably and intelligently conclude from the pleadings that the amount
in controversy exceeds the jurisdictional minimum.” Carroll v. United Airlines,
Inc., 7 F. Supp. 2d 516, 521 (D.N.J. 1998). The point at which such a
reasonable belief ripens, however—Le., the beginning of the period beyond
which the defendant cannot file a valid notice of removal—may be difficult to fix
with precision. But where Vartanian would place the burden of uncertainty on
the plaintiff, Carroll would place it on the defendant. Id. at 521 (“Stated
differently, the burden of proof is on [the] defendant to assess and ascertain the
amount in controversy within the 30—day time limit for removal provided in


‘I     Such an allegation, I take it, would satisfy the Worldwide requirement of a
complaint that “otherwise make[s] clear” that the amount-in-controversy requirement
is met. Worldwide Exec. Job Search Sols., 2017 WL 5762392 at *2 (citing Vartanian).
12      Vartanian cited other cases that arguably endorse or follow the bright-line
approach, including of Rowe v. Marder, 750 F. Supp. 718 (W.D. Pa. 1990), affd, 935
F.2d 1282 (3d Cir.1991) (although complaint asserted claim for emotional distress that
cause plaintiffs decedent to take her own life, the focus should be on what the
complaint actually set forth, rather than what defendant knew); Foster, 986 F.2d at 53
(citing and approving Rowe). The analysis is confounded, however, by Pennsylvania
practice, under which it is unclear what functions as the initial pleading, since a
plaintiff, via praecipe, may obtain issuance of a summons to be served in advance of a
complaint.
      Other cases have less definitively held that a statement of damages or similar
communication qualified as a clock-starting “other paper” under the statute. See
Rahwar v. Nootz, 863 F Supp. 191, 19 1-92 (D.N.J. 1994) (explaining that complaint in
auto accident case did not reveal damages amount and defendant timely filed notice of
removal within 30 days of receiving damages letter from plaintiff claiming S500,000 in
damages); Hall u. Delta AirLines, Inc., 340 F. Supp. 2d 596, 598 (D.V.I. 2004).


                                          10
Section 1446(b).”) Thus the defendant may have at least a minimal duty to
investigate, on peril of finding out too late that the deadline has run. The Third
Circuit again has noted, but has not yet ruled on, the subjective-inquiry
approach:
       This Court has yet to analyze, particularly in the context of an
       action brought under CAFA, whether a defendant has an
       independent duty to discover evidence that would establish
       removal jurisdiction that is not apparent from the face of a
       plaintiffs complaint.

Judon, 773 F.3d at 509 n.13.’3
       The subjective-inquiry rule has some commonsense arguments in its
favor. By New Jersey court rule, no state-court complaint for unliquidated
damages will allege a dollar amount of damages sought. But consider a case in
which the plaintiff sued based on the loss of a limb; could the defendant really
say that it “first” learned the damages were potentially in excess of $75,000



        Cases in this district that appear to endorse or follow the subjective-inquiry
approach include the following: Peters v. Stop & Shop, No. 13-6085 (JAP), 2013 U.s.
Dist. LEXIS 153823, at *11 (D.N.J. Oct. 26, 2013) (In the context of a personal injury
suit between diverse parties, “courts have held that allegations of severe injuries along
with pain and suffering will alert the defendant that an amount in excess of the
jurisdictional amount is at issue and trigger the running of the thirty-day period”);
 Wishnia v. Whole Foods Mid., Inc., No. 19-6483 (SRC), 2019 U.S. Dist. LEXIS 40046, at
*9 (D.N.J. Mar. 12, 2019) (citing Carroll and concluding that defendant in slip-and-fall
case had notice that damages exceeded $75,000 where complaint “sets forth express
information regarding the nature of, severity and extent of the physical injuries”);
Romano v. Wal-Mart Stores E., LP, No. 16-7420 (RBK/AMD), 2017 U.S. Dist. LEXIS
4448, at *4 (D.N.J. Jan. 11, 2017) (“[C]ourts in this District are increasingly applying
the [subjective-inquiry approachi and finding that a complaint supports removal where
it claims damages for injuries that are reasonably valued to meet the amount in
controversy threshold,” without discussing effect of 28 U.S.C. § 1446(b)(3fl; Ofliz v.
Richmond Elevator Co., No. 15-cv-672 (CCC-JBC), 2015 U.S. Dist. LEXIS 131740, at *6
(D.N.J. Sep. 28, 2015) (citing Carroll and fmding that nature of personal injuries from
malfunctioning elevator put the defendant on notice that amount in controversy
exceeded $75,000).
        Aviles R Tilson, No. CV 18-1940-BRM-DEA, 2018 WL 4489681, at *2 (D.N.J.
Sept. 19, 2018), seems to have drawn on both approaches. First, citing Carroll, the
court considered whether the defendant could infer the amount in controversy from a
silent complaint, and second, citing Vartanian, it looked to the subsequent Rule 4:42-
5 statement of damages to set the deadline running.


                                           11
when it later received a formal statement of damages? If an explicit dollar-
amount allegation were required to start the removal deadline running, then
defendants might be tempted to lay back, see how things are going in state
court, and, at their option, trigger the removal period by seeking a statement of
the amount of damages sought.
      The reader will recognize the familiar tradeoff between rules and
standards. Each has well-known advantages and disadvantages in terms of
predictability vs. flexibility. The weight of appellate authority, however, seems
to be heavily on the side of the bright-line approach. The issue, moreover, is
one of procedure, and deadlines should be amenable to application without the
need for cumbersome collateral fact-finding. The bright-line approach serves
efficiency by avoiding an inquiry into what the defendant knew or should have
known about the plaintiffs case at some point in time. It permits all parties to
ascertain with some precision when the 30-day deadline begins to run, and
structure their litigation conduct accordingly.
      The bright-line rule also better reflects the reality that it is plaintiffs case
that the defendant is trying to guess the value of. The plaintiff knows very well
whether it is claiming more than $75,000, but it has no incentive to clarir its
position too early; to enjoy the protection of the removal deadline, the plaintiff
need only get past the 30-day period. Requiring a clear written statement from
the plaintiff puts the onus on the party which possesses the relevant
information. Either way, however, the parties will get their day in court; at
stake is not a substantive right, but the allocation of a state-law case to state
or federal court. And it must be remembered that a defendant who has a good-
faith belief that jurisdiction exists always has the option to file a notice of
removal within 30 days of service of the complaint, and have its contentions
tested. See 28 U.S.C.   § 1332(c)(2flA)(ii); p. 8 & n. 10,   supra.’4


14     This, then, may be one of those procedural questions as to which, to quote
Justice Brandeis out of context, “it is more important that the applicable rule of law be
settled than that it be settled right.” Burnet i’. Coronado Oil & Gas Co., 285 U.S. 393,
406, 52 S. Ct. 443, 447 (1932) (Brandeis, J., dissenting).


                                           12
       Like a majority of the Circuits, I am persuaded by the Vadanian
approach: the “bright-line rule that limits the court’s inquiry to the clock-
triggering pleading or other paper and, with respect to the jurisdictional
amount in particular, requires a specific, unequivocal statement from the
plaintiff regarding the damages sought.” Judon, supra (citing Court of Appeals
case law and stating but not explicitly adopting the majority rule). Like Judon,
however, I need not squarely hold that the bright-line approach is the only
correct one, because under either approach, as I interpret them, the notice of
remand would be timely.
       First, the bright-line approach. The Complaint here is not a “specific,
unequivocal statement of the damages sought” that would set the 30-day
deadline running. It omits all dollar amounts, and merely states that damages
are sought in the following categories: (1) compensatory damages, (2) punitive
damages, (3) front and back pay, (4) equitable reinstatement, and (5) attorneys’
fees. The first pleading or other document that so much as mentioned a dollar
figure was the Statement of Damages. Under the bright-line rule, that
Statement was the first “document that clearly state[d] the amount in
controversy [was] more than $75,000.” Worldwide Exec. Job Search Sols., 2017
WL 5762392 at *2 (citing Vadanian, 960 F. Supp. at 6 1-62). It placed the
defendant on notice of an amount in controversy in excess of $75,000 as of
January 7, 2019. Under the bright-line approach, the 30-day deadline under               §
1446(b) therefore began running on that date. And the second Notice of
Removal, on diversity grounds, was filed within 30 days of that date, on
January 25, 2019.15
       I turn to the subjective-inquiry approach. Under that approach, a
complaint may sufficiently establish the jurisdictional amount without actually



        I consider arguendo whether the bright-line rule may or should be set aside if
abused. Without taking a general position, I conclude that, at least in this case, it
should not. To begin with, there is no doubt that the court possesses diversity
jurisdiction. The defendant did not adopt the most efficient strater, but it made no
misstatements to the court, and there is no indication that it acted in bad faith.


                                           13
stating a dollar figure.’6 Judges in this district have so held, but only in far
clearer cases. Carroll itself cited cases in which the complaint alleged serious
injuries, disfigurement, loss of a bodily function, and the like. 7 F. Supp. 2d at
521—22.’ The subjective-inquiry cases cited at n. 13, supra, likewise involved
factual allegations of severe physical injury.
       Mr. Riconda’s case does not approach that threshold. This is not a
personal injury case, but one of allegedly wrongful firing. Prom the face of the
complaint, lost-wages damages are not self-evidently or even inferably in excess
of $75,000. (Later information indeed confirms that they do not approach
$75,000.) They might have been supplemented by unspecified emotional
damages, punitive damages, or attorney’s fees. Even under the subjective-
inquiry approach, however, this complaint did not place the defendant on clear
enough notice of a claim that exceeded $75,000.
       Whether under the bright-line or subjective-inquiry approach, I do not
think that a complaint’s boilerplate demands for punitive damages or attorney’s
fees meets the standard of notice. To be sure, a plaintiff seeking to invoke
diversity jurisdiction might rely on them (and would be in a position to explain
itself); likewise, a defendant might see them and opt to file a notice of removal
(and could attempt to prove its jurisdictional allegations, with the aid of
discovery if necessary). Nevertheless, such generic ad damnum demands do not
sufficiently place a defendant on notice that jurisdiction is present and its
entitlement to remove is in jeopardy of expiring. Moreover, the case law
requires that, to count toward the jurisdictional amount, such demands must
be “non-frivolous”—requiring at least that punitive damages or attorney’s fees


16       Indeed, it is possible that a sufficiently clear complaint might do so even under
the bright-line approach. See Worldwide Exec. Job Search Sols., 2017 WL 5762392 at
*2 (“if a Complaint does not plead specific damages, and does not otherwise make clear
that the amount in controversy exceeds $75,000, the 30-day clock for removal does
not begin to run .   .  .“) (emphasis added). But surely the standard of clarity would
                         .


have to be at least as high as the one under the subjective-inquiry approach.
17      Carroll also noted that the complaint alleged willful misconduct, which would
relieve the plaintiff of the $75,000 damages cap under the Warsaw Convention.


                                            14
be recoverable as a matter of state law. See n.8, supra (citing Golden, supra;
Suber, supra; Zanger, supra). The running of the deadline, then, would depend
on the correctness of the defendant’s legal analysis of the availability, or not, of
punitive damages or attorney’s fees for each of the state-law causes of action.
That approach would undermine the predictability of what, under either
approach, should be a workable procedural rule.


                                      *   *    *



      There is a better way. That the parties were of diverse citizenship should
have been apparent from the start. If the defendant had a good-faith basis to
do so, it could have alleged diversity jurisdiction in its first notice of removal.
Alternatively, the amount in controversy could have been ascertained by the
early service of a demand for a statement of damages under N.J. Ct. 1?. 4:5-2,
which the plaintiff would have been obliged to answer within five days. The
initial 30-day deadline, then, could have been met, and this defendant could
have filed a timely notice of removal based on both federal-question and
diversity jurisdiction. Instead, the defendant took a too-clever-by-half
approach; it removed the case based on the presence of a federal FMLA claim,
but immediately moved to dismiss it. When, with plaintiffs consent, I did
dismiss that insubstantial federal claim, there remained no sufficient basis to
retain the state claims. Lacking any allegations of diversity jurisdiction, I
declined supplemental jurisdiction and remanded the case. Once back in state
court, however, the defendant seems to have acted with reasonable dispatch
and obtained a Statement of Damages on January 7, 20 ig. But procedurally
we are now just where, with a little more care, we could have been last July.




                                          ‘5
                                  CONCLUSION
      For the reasons stated above, the second Notice of Removal was filed
timely. There being no other dispute as to the court’s diversity’ jurisdiction, the
plaintiffs motion to remand the action to the Superior Court of New Jersey,
Middlesex County, is denied. An Order will be entered in accordance with this
Opinion.

Dated: May 2, 2019




                                              United States District Ju




                                         16
